Per Curiam.
There is no feme sole trading by a married woman, with us, but such as is licensed and regulated by the sta*349tute of 1718. In Burke v. Winkle, the action was sustained on the statute alone, the fact that the wife was within it being admitted by the demurrer; and it was ruled that she had power to bind herself by specialty, which she could not have done by the custom of London. In the case before us, the character of the wife, as a feme sole trader, is the very matter put in issue; and on that head the statute is sufficiently explicit. The framers of it had in view the case of a wife left to shift for herself by a husband gone to sea; and it is indifferent whether she get her living by shopkeeping or any other employment, or whether he be a mariner or a passenger. It is her being left to contract debts for which his person cannot be reached by process, that gives her the credit, and subjects her to the responsibility of a feme sole. In the case under consideration; the husband was proved, by the plaintiffs themselves, to be resident in the same city with her when the debt was contracted, and; what' is as decisive against them, living separate from her. If the husband, knowing that his wife carries on a trade, resides with .her and receives the profits, he gives room for a legal presumption that she conducts the business as his agent, and he is liable for articles furnished in the course of it; as was ruled in Petty v. Anderson, (2 Car. & P. 38, S. C. 3 Bingh. 170). And in Bowyer v. Peake, (2 Freem. 215), it was held that payment of money borrowed by a wife to carry on a business with the husband’s consent, would be decreed against him. But the presumption of his assent will not arise from occasional and stealthy cohabitation. In Smallpiece v. Dawes, (7 Car. & P. 40), a bankrupt fruiterer, who had absconded, was not held liable for the price of fruit furnished to his wife, who continued the business, though it was proved that he had attended the marriage of his daughters at church, and had eventually been arrested at the shop: but Mr Baron Parke remarked, that he would have been liable had the goods been necessaries. Here, it is not pretended that the goods were supplied for consumption; and even if the husband were liable, as for necessaries, the wife could not be joined with him.
Judgment affirmed.